                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                 :   CIVIL ACTION NO. 1:18-CV-555
                                          :
                    Plaintiff             :   (Chief Judge Conner)
                                          :
             v.                           :
                                          :
SUNSHINE P. LUTHER and                    :
MARCUS W. LUTHER,                         :
                                          :
                    Defendants            :

                                       ORDER

      AND NOW, this 10th day of January, 2019, upon consideration of Plaintiff’s

Motion (Doc. 15) which states that notice has been given to all lien holders of record

and no objection has been made to the sale within the thirty (30) day period, it is

hereby ORDERED as follows:

      1.     That the public sale held on December 6, 2018, is hereby confirmed
             and the interest of all lien holders are divested.

      2.     That the Marshal is ordered and directed to execute and deliver to
             GLENN MARTIN, their successors and assigns (“Purchaser”), a good
             and sufficient deed, conveying all the right, title and interest of
             SUNSHINE P. LUTHER and MARCUS W. LUTHER in and to the
             premises sold located at 121 Fairview Drive, Carlisle, Pa 17013-8474.

      3.     The Deed shall be recorded by the Purchaser within thirty (30) days of
             its delivery to the Purchaser by the Marshal. The Purchaser is solely
             responsible for payment of all recording charges and expenses.
4.   That jurisdiction is retained for such further orders or decrees as may
     be necessary.




                               /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner, Chief Judge
                               United States District Court
                               Middle District of Pennsylvania
